DETAILED ACTION
Claims 1-9 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/900702 filed on September 16, 2019.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al, US 20210006784 A1 (Lim), in view of Zhang et al, US 2018/0192050 A1 (Zhang).

Regarding Claim 1, Lim discloses a method for video coding, the method comprising: 
Lim [0295] – The example CC-ALF of FIGS. 23D and 23E operates by applying a linear, diamond shaped filter to the luma channel for each chroma component); 
determining a target CCALF (Cross-Colour Adaptive Loop Filter); applying the target CCALF to the related reconstructed luma samples to generate a CCALF filtered chroma sample for a target reconstructed chroma sample; and generating a final filtered chroma sample by combining the CCALF filtered chroma sample and a regular ALF filtered chroma sample, wherein the final filtered chroma sample is used as a video decoding output or used for further video encoding or decoding process (Lim [0295] –  In FIG. 23D, Y samples (first component) are used for CCALF for Cb and CCALF for Cr (components different from the first component); [0296] – The application of the filters may be controlled on a variable block size and signaled by a context-coded flag received for each block of samples. The block size along with a CC-ALF enabling flag may be received at the slice-level for each chroma component. CC-ALF may support various block sizes, for example (in chroma samples) 16×16 pixels, 32×32 pixels, 64×64 pixels, 128×128 pixels; [0297] - Loop Filter>Joint Chroma Cross Component Adaptive Loop Filter – One example of Joint Chroma-CCALF, is illustrated in FIGS. 23F and 23G. FIG. 23F is a conceptual diagram for illustrating an example flow of a Joint Chroma CCALF).
However, Lim does not explicitly disclose the target CCALF belongs to a filter set comprising one or more candidate filters and a sum of filter coefficients for each candidate filter, in said one or more candidate filters, is constrained to be a fixed value
Zhang teaches the target CCALF belongs to a filter set comprising one or more candidate filters and a sum of filter coefficients for each candidate filter, in said one or more candidate filters, is constrained to be a fixed value (Zhang [0129] – The POC value associated with each filter set may be recorded.  A video coder may store, in the array corresponding to the temporal layer to which a current region of a current picture belongs, a POC value of the current picture. When selecting a filter as a candidate from a given array for ALF temporal prediction, it may be required that the POC value associated with the filter is equal to a POC value of one of the reference pictures in current reference picture lists).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lim so the target CCALF belongs to a filter set comprising one or more candidate filters and a sum of filter coefficients for each candidate filter, in said one or more candidate filters, is constrained to be a fixed value, as taught by Zhang. One would be motivated as the filter set allows for the more ideal filter to be selected. 

With regard to claim 5, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 5 [The Lim reference further discloses the apparatus comprising one or more electronic circuits or processors (see Lim [0199]-[0203], Figs. 1 and 8)].

Regarding Claim 6, Lim discloses a method for video coding, the method comprising: 
receiving reconstructed chroma samples and related reconstructed luma samples in a colour picture (Lim [0295] – The example CC-ALF of FIGS. 23D and 23E operates by applying a linear, diamond shaped filter to the luma channel for each chroma component); 
signalling one or more syntax elements in APS (Adaptation Parameter Set) of a video bitstream at an encoder side or parsing said one or more syntax elements in the APS of the video bitstream at a decoder side (Lim [0295] - The filter coefficients may be transmitted in the APS); 
determining a target CCALF (Cross-Colour Adaptive Loop Filter), wherein the target CCALF belongs to the filter set; applying the target CCALF to the related reconstructed luma samples to Lim [0295] –  In FIG. 23D, Y samples (first component) are used for CCALF for Cb and CCALF for Cr (components different from the first component); [0296] – The application of the filters may be controlled on a variable block size and signaled by a context-coded flag received for each block of samples. The block size along with an CC-ALF enabling flag may be received at the slice-level for each chroma component. CC-ALF may support various block sizes, for example (in chroma samples) 16×16 pixels, 32×32 pixels, 64×64 pixels, 128×128 pixels; [0297] - Loop Filter>Joint Chroma Cross Component Adaptive Loop Filter – One example of Joint Chroma-CCALF, is illustrated in FIGS. 23F and 23G. FIG. 23F is a conceptual diagram for illustrating an example flow of a Joint Chroma CCALF).
However, Lim does not explicitly disclose said one or more syntax elements indicate a value related a total number of candidate filters in a filter set.
Zhang teaches one or more syntax elements indicate a value related a total number of candidate filters in a filter set (Zhang [0129] – The POC value associated with each filter set may be recorded.  A video coder may store, in the array corresponding to the temporal layer to which a current region of a current picture belongs, a POC value of the current picture. When selecting a filter as a candidate from a given array for ALF temporal prediction, it may be required that the POC value associated with the filter is equal to a POC value of one of the reference pictures in current reference picture lists).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lim to have one or more syntax elements indicate a value related a total number of candidate filters in a filter set, as taught by Zhang. One would be motivated as value indicates the possibilities of filters that can be used. 

Regarding Claim 7, Lim, in combination, further discloses the method of Claim 6, wherein said one or more syntax elements are signalled or parsed for each colour component (Lim [0297] – one CCALF filter is used to generate one CCALF filtered output as the chroma refinement signal for one color component).

With regard to claim 9, the claim limitations are essentially the same as claim 6 but in a different embodiment. Therefore, the rational used to reject claim 6 is applied to claim 9 [The Lim reference further discloses the apparatus comprising one or more electronic circuits or processors (see Lim [0199]-[0203], Figs. 1 and 8)].

Allowable Subject Matter
Claims 2-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SHAHNAMI/               Examiner, Art Unit 2483